*570Opinion by
Judge Lassing
Dissenting.
When the act under consideration was adopted, there was in force in this State a general law making provision for the support of all indigent and dependent Confederates and their widows. Kentucky Statutes^ Chapter 22-a and amendments thereto. The act before ús is not general in its application, and is in direct and open violation of section 59, sub-section 29, of the Constitution, which provides: “ * *where a general law can be made applicable, no special law shall be enacted.”
The Legislature has the undoubted right to classify persons to be affected by a Legislative act, but such right is always subject to the limitation that the classification must be reasonable and natural. The classification here, attempted is neither reasonable nor natural, but is arbitrary and unjust. Thousands of our citizens, equally deserving and with less means of support than many of those provided for in this act, are denied its benefits. It is class legislation of the worst type.
But, brushing aside the plain provisions of the constitution, the validity of the act is upheld upon the ground that they, who are provided for therein, have rendered such public service as that they should be provided for. I concede that the Confederate soldiers were brave men and that they fought with a courage and determination that challenged the admiration of the civilized world, but, by the arbitrament of the sword, every principle for which they contended was decided against them. The integrity of the Union was preserved. While theirs was a brave, gallant, and heroic fight, I cannot bring myself to believe that, in their struggle for the lost cause, they rendered, either the National or the State Government a “public service” within the meaning of these words as found in the bill of rights.
When Legislatures, swayed by sentiment, make reckless appropriations in violation of the plain provisions of the Constitution, the people look to the courts for relief against the oppressive and unjust taxation which such legislation produces; and courts, much as they may sympathize with the condition of those who are made the beneficiaries of such legislation, should hesitate to give to the plain language of the Constitution a strained construction in order to uphold such legislation. The rights of those, not benefitted by the act, are entitled to the court’s protection as much as the rights of those who are.
*571I have been unable to find any case where one,'whose efforts were directed toward disrupting the government, has been declared to have rendered a “public service” to that government. The construction which the majority Opinion gives the words “public service” as found in the bill of rights, is certainly at variance with the generally accepted meaning of these words, and I am unwilling to adopt such construction and thereby add at least a half million dollars annually to the already heavy burden of our tax-ridden people. For this reason I dissent.